
	

114 HR 309 IH: Gas Tax Replacement Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 309
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Huffman introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for repealing the gas tax and establishing a
			 carbon tax on highway fuels, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Gas Tax Replacement Act of 2015. 2.Repeal of excise tax on gasoline and diesel fuel (a)Manufacturers taxSection 4081(a)(2)(A) of the Internal Revenue Code of 1986 is amended—
 (1)in clause (i) by striking 18.3 cents per gallon and inserting 0 cents per gallon, and (2)in clause (ii) by striking 24.3 cents per gallon and inserting 0 cents per gallon.
 (b)Retail taxSection 4041(a) of the Internal Revenue Code of 1986 is amended by striking paragraph (1). (c)Conforming amendments (1)Section 4081 of the Internal Revenue Code of 1986 is amended—
 (A)in subsection (a)(2) by striking subparagraph (D), (B)by striking subsection (c), and
 (C)in subsection (d) by striking paragraph (1). (2)Section 4041 of the Internal Revenue Code of 1986 is amended—
 (A)by amending the heading of subsection (a) to read as follows: Special motor fuels, and (B)in subsection (a)(2)(B)(i) by striking the rate of tax specified in section 4081(a)(2)(A)(i) which is in effect at the time of such sale or use, and inserting 18.3 cents per gallon.
 (d)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2016. 3.Carbon Tax on Highway Fuels (a)In generalParagraph (1) of section 4611(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by inserting after subparagraph (B) the following new subparagraph:
				
 (C)the carbon dioxide equivalent rate.. (b)Rates (1)In generalParagraph (2) of section 4611(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by inserting after subparagraph (B) the following new subparagraph:
					
 (C)the carbon dioxide equivalent rate is— (i)$50 per metric ton (or portion thereof) of total life-cycle emissions of carbon dioxide, and
 (ii)an equivalent amount per metric ton (or portion thereof) of total life-cycle emissions of any other greenhouse gas determined on a ratio of the amount such other greenhouse gas per metric ton as the amount of carbon dioxide per metric ton,in the crude oil or petroleum product (as the case may be) subject to tax under subsection (a)
			 which is to be refined into gasoline or diesel fuel.For purposes of subparagraph (C), total life-cycle emissions of carbon dioxide and other greenhouse
			 gases shall be determined by the Administrator of the Environmental
			 Protection Agency pursuant to section 4 of the Gas Tax Replacement Act of 2015..
 (2)Adjustment for inflationSection 4611(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (3)Carbon dioxide equivalent rate inflation adjustment (A)In generalIn the case of any calendar year after 2015, the dollar amount in paragraph (2)(C) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting “calendar year 2014” for “calendar year 1992” in subparagraph (B) thereof.
 (B)RoundingIf any amount as increased under subparagraph (A) is not a multiple of $1, such amount shall be rounded to the nearest multiple of $1..
				(c)Alternative fuels producer excise tax
 (1)In generalSubchapter A of chapter 38 of the Internal Revenue Code of 1986 is amended by inserting after section 4611 the following:
					
						4611A.Certain alternative fuels
 (a)General RuleThere is hereby imposed a tax at the rate specified in subsection (b) on— (1)methanol, ethanol, and biodiesel produced in the United States by the producer thereof, and
 (2)methanol, ethanol, and biodiesel, and any blended product thereof, entered into the United States for consumption, use, or warehousing.
 (b)Rate of taxThe rate of the tax imposed by this section is— (1)$50 per metric ton (or portion thereof) of total life-cycle emissions of carbon dioxide, and
 (2)an equivalent amount per metric ton (or portion thereof) of total life-cycle emissions of any other greenhouse gas determined on a ratio of the amount such other greenhouse gas per metric ton as the amount of carbon dioxide per metric ton,in methanol, ethanol, and biodiesel, and any blended product thereof, produced or entered into in
			 the United States. For purposes of the preceding sentence, total
			 life-cycle emissions of carbon dioxide and other greenhouse gases shall be
			 determined by the Administrator of the Environmental Protection Agency
			 pursuant to section 4 of the Gas Tax Replacement Act of 2015.(c)Persons liable for tax
 (1)United States productionThe tax imposed by subsection (a)(1) shall be paid by the producer of the product on which such tax is imposed.
 (2)Imported productsThe tax imposed by subsection (a)(2) shall be paid by the person entering the product for consumption, use, or warehousing..
 (2)Clerical amendmentThe table of sections for subchapter A of chapter 38 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 4611 the following new item:
					
						
							Sec. 4611A. Certain alternative fuels..
				(d)Credits and payments for nontaxable uses
 (1)Gasoline used on farmsSection 6420 of the Internal Revenue Code of 1986 is amended by inserting after subsection (g) the following:
					
 (h)Special rule for carbon dioxide equivalent rate of taxFor purposes of this section, a gallon of gasoline refined from a barrel of crude oil or petroleum product on which tax was imposed under section 4611 at the carbon dioxide equivalent rate under subsection (c)(1)(C) thereof and used for a purpose described in subsection (a)—
 (1)shall be treated as a gallon of gasoline to which this section applies, and (2)the rate at which tax was imposed under section 4611 with respect to such gallon shall be the same fraction of so much of the tax imposed under section 4611 as is attributable to subsection (c)(1)(C) thereof on such barrel as the fraction of such gallon of gas is of the whole barrel..
 (2)Gasoline used for certain nonhighway purposes, etcSection 6421 of the Internal Revenue Code of 1986 is amended by redesignating subsection (j) as subsection (k) and by inserting after subsection (i) the following:
					
 (j)Special rule for carbon dioxide equivalent rate of taxFor purposes of this section, in the case of a gallon of gasoline refined from a barrel of crude oil or petroleum product on which tax was imposed under section 4611 at the carbon dioxide equivalent rate under subsection (c)(1)(C) thereof—
 (1)if such gallon is used for a purpose described in subsection (a) or (b) or is sold for a purpose described in subsection (c), such gallon shall be treated as a gallon of gasoline to which this section applies, and
 (2)the rate at which tax was imposed under section 4611 with respect to such gallon shall be the same fraction of so much of the tax imposed under section 4611 as is attributable to subsection (c)(1)(C) thereof on such barrel as the fraction of such gallon of gas is of the whole barrel..
 (3)Credit for alcohol fuel, biodiesel, and alternative fuel mixturesSection 6426(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting a comma, and by inserting after paragraph (2) the following:
					
 (3)against so much of the tax imposed by section 4611 as is attributable to the carbon dioxide equivalent rate of tax under subsection (c)(1)(C) an amount equal to the credit described in subsection (c), determined on the same fraction of the amount of such tax as the number of gallons of diesel used by the taxpayer in producing any biodiesel mixture for sale or use in a trade or business of the taxpayer, and
 (4)against the tax imposed by section 4611A an amount equal to the sum of the credits described in subsections (b), (c), and (e), determined on the same fraction of the amount of such tax as the number of gallons of alcohol, biodiesel, or alternative fuel used by the taxpayer in producing any fuel mixture of taxable fuel..
 (4)Fuels not used for taxable purposesSection 6427 of the Internal Revenue Code of 1986 is amended by redesignating subsection (p) as subsection (q) and by inserting after subsection (o) the following:
					
 (p)Special rule for carbon dioxide equivalent rateFor purposes of this section, in the case of a gallon of fuel refined from a barrel of crude oil or petroleum product on which tax was imposed under section 4611 at the carbon dioxide equivalent rate of tax under subsection (c)(1)(C) thereof, or produced from methanol, ethanol, or biodiesel on which tax was imposed under section 4611A, if the sale or use of such fuel would give rise to a payment under this section but for the fact that such fuel was taxed under section 4611 or 4611A and not section 4041 or 4081—
 (1)this section shall be applied as if such fuel had been taxed under section 4041 or 4081, and (2)the rate at which tax was imposed under section 4611 or 4611A with respect to such fuel shall be—
 (A)in the case of tax imposed under section 4611(c)(1)(C), the same fraction of such tax on such barrel as the fraction of a gallon of such fuel is of the whole barrel, and
 (B)in the case of tax imposed under section 4611A, the same fraction of the amount of such tax as the amount of fuel giving rise to a payment under this section..
 (e)Effective dateThe amendments made by this section shall take effect on January 1, 2015. 4.Life-cycle emissions (a)Carbon dioxide emissions reportNot later than the first January 1st occurring at least 1 year after the date of enactment of this Act, the Administrator shall transmit to the Internal Revenue Service and make public a report on the total life-cycle emissions of carbon dioxide for each covered transportation fuel, expressed in tons of carbon dioxide emissions per barrel of fuel or an appropriate alternate measure. Such report shall take into account the differences in carbon dioxide emissions per barrel of fuel across different regions and countries due to means of resource extraction and production, transportation, and other factors, with each covered transportation fuel being as regionally specific as determined by the Administrator.
 (b)Addition of covered transportation fuelThe Administrator shall— (1)from time to time determine which transportation fuels have achieved a sufficient share of the on-road transportation fuel market to warrant being considered a covered transportation fuel, and
 (2)update the report transmitted under subsection (a), and transmit such updated report to Congress, with the specifications on the total life-cycle emissions of carbon dioxide and other greenhouse gases for each fuel newly determined under paragraph (1) to be considered a covered transportation fuel.
 (c)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)BiofuelThe term biofuel means the biofuel component of a transportation fuel. (3)Covered transportation fuelThe term covered transportation fuel means gasoline, diesel fuel, biofuel, and any other fuel the Administrator determines has achieved a sufficient share of the on-road transportation fuel market to warrant regulation under this section.
 (4)Greenhouse gasThe term greenhouse gas has the same meaning given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)).
 (5)Life-cycle emissionsThe term life-cycle emissions means emissions from all activities included in the production, transport, storage, and use of a fuel, including land use changes, means of resource extraction and production, transportation systems, and leakages.
				
